 PROB 12C                                                                         Report Date: February 11, 2020
(6/16)
                                                                                                    FILED IN THE
                                       United States District Court                             U.S. DISTRICT COURT
                                                                                          EASTERN DISTRICT OF WASHINGTON


                                                      for the                              Feb 11, 2020
                                                                                               SEAN F. MCAVOY, CLERK
                                        Eastern District of Washington

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Michael Thomas Van Dyke                 Case Number: 0980 2:15CR00025-JLQ-1
 Address of Offender:                            Moses Lake, Washington 98837
 Name of Sentencing Judicial Officer: The Honorable Justin L. Quackenbush, Senior U.S. District Judge
 Date of Original Sentence: September 28, 2015
 Original Offense:          Travel With Intent to Engage in Illicit Sexual Conduct, 18 U.S.C. § 2423(b)
 Original Sentence:         Prison - 36 months             Type of Supervision: Supervised Release
                            TSR - 120 months

 Revocation Sentence:       Prison - 3 months
 10/30/2018                 TSR - 120 months
 Asst. U.S. Attorney:       James Goeke                    Date Supervision Commenced: March 1, 2019
 Defense Attorney:          Matthew A. Campbell            Date Supervision Expires: February 28, 2029


                                          PETITIONING THE COURT

To issue a warrant and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 07/29/2019, 09/03/2019, 12/05/2019, and 01/16/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            8           Special Condition #6: You must not possess or use any computer with access to any on-line
                        computer service without the prior approval of the supervising officer. This includes any
                        Internet service provider, bulletin board system, or any other public or private computer
                        network. You shall not have access to a modem during your term of supervision without the
                        prior approval of the supervising officer.

                        Supporting Evidence: It is alleged Mr. Van Dyke possessed a computer without prior
                        approval of the supervising officer on or about February 6, 2020.

                        On March 7, 2019, Mr. Van Dyke reviewed and signed a copy of the revocation judgment,
                        acknowledging his understanding of special condition number 6. On March 12, 2019, Mr.
                        Van Dyke once again reviewed and signed a copy of the revocation judgment,
                        acknowledging his understanding of the above condition.
Prob12C
Re: Van Dyke, Michael Thomas
February 11, 2020
Page 2

               On February 6, 2020, the offender’s father contacted the probation office and advised the
               offender had become argumentative with his mother, took a cell phone, and left. The
               offender’s father stated he did not know where his son went to. He added the offender’s
               erratic behavior made the family fearful.

               The offender took a phone which has access to the internet without obtaining prior approval
               from his supervision officer.
          9    Mandatory Condition # 3: You must refrain from any unlawful use of a controlled
               substance. You must submit to one drug test within 15 days of release from imprisonment
               and at least two periodic drug tests thereafter, as determined by the Court.

               Supporting Evidence: It is alleged Michael Van Dyke has violated the conditions of
               supervision by using marijuana on or about February 7, 2020.

               On March 7, 2019, Mr. Van Dyke reviewed and signed a copy of the judgement issued in
               this case acknowledging that he understood the conditions and received a copy of the
               conditions. On March 12, 2019, Mr. Van Dyke again reviewed and signed a copy of the
               revocation judgement, acknowledging his understanding of the above condition.

               On August 21, 2019, Mr. Van Dyke signed his Treatment Services Contract acknowledging
               he understood he needed to call Social Treatment Opportunity Programs (STOP) daily and
               report when the color Brown was noted. The testing requirement was updated on October
               22, 2019, requiring Mr. Van Dyke to report when the color Green was noted.

               On February 7, 2020, the color Green was noted and Mr. Van Dyke reported as required.
               The urine sample returned a presumptive positive result for marijuana and was forwarded
               to Alere for confirmation. Mr. Van Dyke denied marijuana use.
          10   Standard Condition # 5: You must live at a place approved by the probation officer. If you
               plan to change where you live or anything about your living arrangements (such as the
               people you live with), you must notify the probation officer at least 10 days before the
               change. If notifying the probation officer in advance is not possible due to unanticipated
               circumstances, you must notify the probation officer within 72 hours of becoming aware of
               a change or expected change.

               Supporting Evidence: It is alleged Michael Van Dyke has violated the conditions of
               supervision by failing to notify his supervising officer of a change of address within 72
               hours.

               On March 7, 2019, Mr. Van Dyke reviewed and signed a copy of the judgement issued in
               this case acknowledging that he understood the conditions and received a copy of the
               conditions. On March 12, 2019, Mr. Van Dyke again reviewed and signed a copy of the
               revocation judgement, acknowledging his understanding of the above condition.

               As noted within violation 8, Mr. Van Dyke became involved in an argument with is family,
               took a cell phone and left the residence. After Mr. Van Dyke left, the family changed the
               locks to the home. Mr. Van Dyke has failed to contact his supervising probation officer to
               advise of a change in residence. Calls have been placed to the phone which Mr. Van Dyke
               took, but the calls are immediately forwarded to voice mail where messages have been left
Prob12C
Re: Van Dyke, Michael Thomas
February 11, 2020
Page 3

                      for Mr. Van Dyke to call the probation office. Mr. Van Dyke has not returned the calls. At
                      this time, Mr. Van Dyke’s whereabouts are unknown.

The U.S. Probation Office respectfully recommends the Court issue a warrant and incorporate the violation(s)
contained in this petition in future proceedings with the violation(s) previously reported to the Court.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     02/11/2020
                                                                           s/David L. McCary
                                                                           David L. McCary
                                                                           U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ X]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                           Signature of Judicial Officer

                                                                            2/11/2020
                                                                           Date
